DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2021.
Applicant’s election without traverse of Invention II (claims 14 – 20) in the reply filed on May 5, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent No. 9,908,223. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 14 – 20 of the instant application are taught by claims 1 – 4 of the ‘223. Examiner recognizes that claims 1 – 4 of ‘223 are directed towards a method, while claims 14 – 20 of the instant application are directed towards an apparatus. .
Claims 14 - 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,987,732. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 14 – 20 of the instant application are taught by claims 1 – 11 of ‘732. Specifically, Examiner notes that the limitations of claim 14 of the instant application are taught by the combination of claims 1 and 11, wherein claim 11 is dependent upon claim 1, of ‘732.
Claims 14 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,100,872. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 14 – 20 of the instant application are taught by claims 1 – 17 of ‘872.
Claims 14 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10,837,489. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitation of claims 14 – 20 of the instant application are taught by claims 1 – 16 of ‘489. Examiner recognizes that claims 1 – 16 of ‘489 are directed towards a method, while claims 14 – 20 of the instant application are directed towards an apparatus. However, Examiner notes that the method of claims 1 – 16 of ‘489 positively recites the claimed apparatus of claims 14 – 20 of the instant application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“attaching member” recited in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rode (U.S. Patent Application Publication Number 2014/0290065).
As to claim 1, Rode teaches an apparatus for providing a load on a bearing mounted to a shaft (abstract), the apparatus comprising: an attaching member releasably connectable to the shaft (figure 4, element 40 being the ‘attaching member’; page 4, paragraph 50). As explained above, Examiner is interpreting ‘attaching member’ under 35 U.S.C. 112(f). Applicant’s Specification teaches the ‘attaching member’ being a “shaft or rod” (paragraph 54). Rode teaches element 40 being a shaft or rod (figure 4, element 40; page 4, paragraph 50). Rode further teaches a press mechanism coupled to said attaching member (figures 4 – 6, element 90 being the ‘press mechanism’; page 7, paragraph 76). Examiner notes that the press mechanism is coupled to the attaching member via a nut 11, spindle 14, and collar 46 (figures 4 and 6, elements 90, 11, 14, 46, and 40). The press mechanism is also capable of providing a compressive load to the bearing because Rode teaches the press mechanism rotating the nut 11, which 
As to claim 15, Rode teaches a controller configured to cause a rotation of said wrench to rotate the nut on the shaft (figure 6, element 90). Examiner notes that a ‘controller’ can be found because Rode teaches the wrench being rotated (figure 6, elements 90 and α, page 8, paragraph 79). This inherently requires some type of outside ‘controller’ to rotate the wrench, either a human operator or some type of robot.
As to claim 16, Rode further teaches arms configured to extend from the press mechanism and past the attaching member to directly contact the bearing (figure 5, element 174 being the ‘arms’; page 6, paragraph 65). Examiner notes that the wrench of Rode may be placed, at least temporarily, at a base of the arms (figure 5, element 170), such that the arms extend from the wrench.
As to claim 17, Rode teaches that the wrench is extendable toward the nut and retractable away from the nut (figure 6, element 90).
As to claim 18, Rode teaches that the wrench comprises teeth (figure 6, element 92 being the ‘teeth’; page 8, paragraph 77) configured 
As to claim 19, Rode teaches that the wrench comprises radially external teeth (figure 6, element 92 being the ‘teeth’; page 8, paragraph 77) configured to engage internal nut teeth of the nut to allow the engaging of the wrench and the nut. Examiner notes that ‘radially external teeth’ can be found because Rode teaches that the teeth of the wrench (figure 6, element 92) extend in a ‘radial’ direction of the nut (figure 6, element 11, see below).

    PNG
    media_image1.png
    297
    420
    media_image1.png
    Greyscale

As to claim 20, Rode further teaches a drive mechanism configured to move said wrench toward the nut and configured to rotate the nut as controlled by a controller. Examiner notes that a ‘controller’ can be found because Rode teaches the wrench being placed onto the nut and rotated (figure 6, elements 90 and α, page 8, paragraph 79). This inherently requires some type of outside ‘controller’ to rotate the wrench, either a human operator or some type of robot. A ‘drive mechanism’ is also inherently found because the ‘controller’ is also instructed as to how to perform the task of moving and rotating the wrench, either by a human foreman or computer instruction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726